432 F.2d 557
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.E. V. WILLIAMS COMPANY, Inc., Respondent.
No. 14081.
United States Court of Appeals, Fourth Circuit.
Argued October 7, 1970.
Decided October 13, 1970.

Frank Vogl, Atty. (Arnold Ordman, Gen. Counsel, N. L. R. B., Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Nancy M. Sherman and Allen H. Sachsel, Attys., on brief), for petitioner.
M. R. Broudy, Norfolk, Va. (Broudy & Broudy, Norfolk, Va., on brief), for respondent.
Before BOREMAN, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board petitions for enforcement of a bargaining order against the E. V. Williams Company, a road contractor.* The company justifies its refusal to bargain on the ground that the Board wrongfully sustained challenges to the ballots cast in a representation election by ten college students who were working during the summer. The students were ruled ineligible to vote because they were temporary or casual summer employees lacking both reasonable expectancy of permanent employment with the company and sufficient community interest to be included in the unit. We find that the Board neither committed procedural error nor abused its discretion in sustaining the challenge to the ballots. NLRB v. Certified Testing Laboratories, Inc., 387 F.2d 275 (3rd Cir. 1967); NLRB v. Joclin Mfg. Co., 314 F.2d 627, 634 (2d Cir. 1963).


2
The order of the Board will be enforced.



Notes:


*
 E. V. Williams Co., 175 NLRB No. 134, 71 LBRM 1268 (1969)